Brewer, J.,
(orally.) The petition of the Central Trust Company in the Wabash Railroad Case for an order on the receivers to pay the expenses of certain negotiations, and of the preparation of certain, certificates, etc., is denied. I doubt not that if this arrangement, which is contemplated, shall be carried out, and the sale and purchase made in pursuance thereof, these expenses will be a proper charge against the property, and to be paid out of the proceeds of the sale. If there was any surplus money in the hands of the receivers, perhaps there would be no impropriety in advancing the money for them; but. as there is no surplus money, and as, also, there is no absolute certainty that these negotiations will be carried into effect and the sale and purchase made in pursuance thereof, I do not think it proper for us at present to make the order requested.